Title: Abigail Adams to Hugh Hill, 16 April 1782
From: Adams, Abigail
To: Hill, Hugh


     
      Sir
      
       Braintree, ante 16 April 1782
       
      
     
     The day after my Son reachd home I wrote to you and requested you would inform me what I was indebted to you for my Sons passage. I had inquired of Major Jackson, who said he made no particular agreement respecting him; but that if I would write he would take charge of the Letter, and deliver it himself. I accordingly wrote and requested you to direct a Letter to me; to be left at Isaac Smiths Esqrs Boston but I never heard any thing from you; untill your favour of April 10th. Mr. Smith inquired respecting the other passengers, and found that 25 Guineys was the price you had demanded of them which he thought very high and much more than was given by other passengers who came from the same place at the same time.
     With regard to myself I am wholy Ignorant of the customs and useages in such cases, but neither Mr. Adams or myself would wish to do otherways than was customary and reasonable nor should we have been offended if a distinction had been made between the passage of a Man and a child. It would oblige me if you would take a Bill of exchange upon Mr. Adams for the Money, as it is not in my power to pay it without inconveniency. If you will leave a Letter for me at Mr. Smiths I will send the Bills there or to Capt. Prince as you direct. Your Humble Servant,
     
      AA
     
     
    